                  Case 4:20-cv-05860-JSW Document 52 Filed 04/30/21 Page 1 of 1




 1
                              IN THE UNITED STATES DISTRICT COURT
 2
 3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
 5   PEOPLE OF THE STATE
 6   OF CALIFORNIA, et al.
 7                      Plaintiffs,
 8                                                                Case No. 4:20-cv-05860-JSW
     v.
 9
                                                                  PROPOSED ORDER
10   THE FEDERAL DEPOSIT                                          GRANTING LEAVE TO
11   INSURANCE CORPORATION,                                       FILE BRIEF AS AMICUS
                                                                  CURIAE
12                      Defendant.
13
14
               The Court having considered the unopposed motion of Center For
15
16   Responsible Lending, National Consumer Law Center, and National Coalition

17   For Asian Pacific American Community Development for leave to file as amicus
18
     curiae in support of Plaintiffs’ Motion for Summary Judgment, IT IS HEREBY
19
20   ORDERED that the motion is GRANTED. The brief filed at Docket ____ is
21
     deemed filed.
22
23
24   DATED: ________, 202___                                                _______________________
25                                                                          JEFFREY S. WHITE
                                                                            United States District Judge
26
27
                                                             1
28

          Order Granting Leave to File Brief of Amici Curiae, Center For Responsible Lending, National Consumer Law
                      Center, and National Coalition For Asian Pacific American Community Development
